Citation Nr: 1823635	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  14-32 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an increase in a 50 percent rating for posttraumatic stress disorder (PTSD), with alcohol abuse.  

2.  Entitlement to a compensable rating for bilateral hearing loss.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from August 1966 to August 1975.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, that denied an increase in a 50 percent rating for PTSD, with alcohol abuse, and denied a compensable rating for bilateral hearing loss.  By this decision, the RO also denied a claim for a TDIU.  

The Veteran withdrew his Travel Board hearing request in December 2014.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was last afforded a VA psychiatric examination in November 2013.  The diagnoses were PTSD, chronic, and alcohol abuse.  The examiner reported that the Veteran received treatment through a VA facility and that he saw his provider once every six weeks.  It was also noted that the Veteran was receiving individual therapy.  Since that time, in a March 2014 statement associated with his March 2014 notice of disagreement, the Veteran reported that he was experiencing rage with increasing frequency, as well as grief in the form of breaking into tears more frequently.  Additionally, in a September 2015 informal hearing presentation, the Veteran's representative essentially stated that the Veteran maintained that he had near continuous panic attacks that were not acknowledged at the time of the November 2013 VA psychiatric examination, as well as an inability to establish and maintain effective relationships.  

As to the Veteran claim for a compensable rating for his service-connected bilateral hearing loss, the Board notes that he was last afforded a VA audiological examination in October 2013.  The diagnoses were sensorineural hearing loss in the frequency range of 500 to 4000 Hertz in the right ear, and mixed hearing loss in the left ear.  Since that time, in a September 2015 informal hearing presentation, the Veteran's representative indicated that the Veteran asserted that his bilateral hearing loss was greater in that he was not able to converse with others without being face to face, and that he must increase the volume on his television in order to hear a broadcast.  

Additionally, the Board notes that a November 2014 report of general information indicates that the Veteran reported that he would submit Disability Benefit Questionnaires (DBQs) from his treatment providers regarding his PTSD, with alcohol abuse, and his bilateral hearing loss, in lieu of a hearing.  It was noted that the Veteran would submit those DBQs within 30 days.  The Board notes that the Veteran did not submit the DBQs.  

The Board observes that the November 2013 VA psychiatric examination report (noted above) indicates that the Veteran was currently receiving treatment through a VA facility and that he saw his provider once every six weeks.  Additionally, a year later, in November 2014, the Veteran specifically reported that he would submit DBQs from his treatment providers for his service-connected PTSD and bilateral hearing loss.  The Board observes, however, that the most recent treatment reports of record are dated in October 2013, almost four and a half years ago, from the Providence, Rhode Island VA Medical Center.  The Board notes that as there are possible further VA treatment records that may be pertinent to the Veteran's claims, they should be obtained on remand.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (VA has a duty to assist in obtaining sufficiently identified VA medical records or records of examination or treatment at non-VA facilities authorized by VA, regardless of their relevance).  

The Board observes that the Veteran has not been afforded a VA examination, as to his service-connected PTSD, with alcohol abuse, and a VA examination, as to his service-bilateral hearing loss, in almost four and a half years.  In light of the state of the record, as well as the respective statements of the Veteran and his representative which raise a question as to the current severity of the Veteran's service-connected PTSD, with alcohol abuse, and bilateral hearing loss, the Board finds that these claims must be remanded to afford the Veteran contemporaneous VA examinations.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history); See also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

Finally, as the Veteran's claim for a TDIU is inextricably intertwined with his claims for increased ratings for his service-connected PTSD, with alcohol abuse, and bilateral hearing loss, those matters must be addressed together on remand.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following actions:  

1.  Obtain copies of the Veteran's VA medical records, which are not already in the claims file, concerning his treatment at the Providence, Rhode Island VA Medical Center, for his claimed PTSD, with alcohol abuse, and bilateral hearing loss, since October 2013.  

2.  Ask the Veteran to identify all other medical providers who have treated him for his PTSD, with alcohol abuse, and bilateral hearing loss, since October 2013.  After receiving this information and any necessary releases, obtain copies of the related medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain the records, inform the Veteran of such, and advise him that he may obtain and submit those records himself.  

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed, of the nature, extent, and severity of his service-connected PTSD, with alcohol abuse, and bilateral hearing loss, and the impact of those conditions on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.  

4.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the extent and severity of his service-connected PTSD, with alcohol abuse. The entire claims file, to include all electronic records, must be reviewed by the examiner.  All signs and symptoms of the service-connected PTSD, with alcohol abuse, must be reported in detail.

The examination report must include a complete rationale for all opinions expressed.  

5.  Schedule the Veteran for an appropriate VA examination to determine the extent and severity of his service-connected bilateral hearing loss.  The entire claims file, including all electronic files, must be reviewed by the examiner.  All indicated tests should be conducted and all signs and symptoms of the service-connected bilateral hearing loss should be reported in detail.  Also, the examiner must fully describe the functional effects of the Veteran's hearing loss.  

The examination report must include a complete rationale for all opinions expressed.  

6.  Finally, readjudicate the issues on appeal.  If the benefits sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




